DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 1/10/2022. As directed by the amendment: claims 1, 8-10, 13, and 15 have been amended.  Thus, claims 1-11 and 13-16 are presently pending in this application. 
Response to Arguments
Applicant’s arguments, see page 5, filed 01/10/2022, with respect to the claim objections have been fully considered and are persuasive. The amendments to the claims overcome the informalities.  The claim objections have been withdrawn. 
Applicant’s arguments, see pages 5-6, filed 01/10/2022, with respect to the drawing objections have been fully considered and are persuasive. The examiner agrees with the applicant that the examiner misunderstood the drawings and that element 72 is not missing. It is now understood that 72 and the locking pin are two different structures. The drawing objections have been withdrawn. 
Applicant's arguments, pages 8-9, filed 01/10/2022 have been fully considered but they are not persuasive. The applicant argues that the locking element is a rod or lever and not a locking pin, and that “locking element” should not be interpreted as a “locking pin”. However, there is no indication with the applicant’s written specification that the “locking element” is stated to be a rod or lever, see applicant’s present specification [0094]. As such, without written description, the locking element as such cannot be interpreted as “a lever or rod”. 
Applicant's arguments filed 01/10/2022 have been fully considered but they are not persuasive. Considering the applicant’s explanation of “locking element” and desired interpretation of such being a 4 locks a blade holder 12 which has the cutting edge 8 of the knife 7 in relation to the drawing roller 32 and a positioning lever (pivot levers) 29, 30, 31 which controls the gap 48 in between the blade and the drawing roller. As such, claim 1 and 13 will be rejected over Weerda, see rejection below. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a locking element adapted to lock the blade holder and drawing roller in their respective positions” in claims 1, 13, and 15.
In regards to the claim limitation “a locking element adapted to lock the blade holder and drawing roller in their respective positions” invokes 112(f) in regards to the claim element a locking element as the term “element” is a generic placeholder modified by the functional language “locking adapted to lock the blade holder and drawing roller in their respective positions” and is not further modified by any structural limitations. For the purpose of prior art examination, the limitation will be interpreted as “lever” as per applicant’s arguments, however it is to be noted that this does not have support within the written description of the applicant’s specification. The only mention of the “locking element” is in [0094] and there is no mention or “lever” or “rod” as argued by the applicant. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The written specification does not support the claim language “…which is designed to deliver the full-thickness skin transplant to the cutting unit by rotating the drawing roller, the blade holder, and the positioning lever…” as there is not support for the blade holder nor positioning lever rotating to deliver the full-thickness skin transplant to the cutting unit. The scope of the claim is thus indefinite and will not be examined with the prior art. Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 15, the claim limitations “a cutting unit”, “a drawing roller”, “a gap”, “a cutting edge”, and “a cutting unit” render the claim indefinite as it is not clear if these claim limitations are the same as the limitations recited in claim 13, which claim 15 is dependent on, or different. For the purpose of prior art examination, these claim elements will be regarded as the same as in claim 13. Appropriate correction is required. 
In regards to claim 15, the claim limitations “wherein the blade holder and the cutting edge are adjustable relative to the drawing roller via the positioning lever, and the locking element adapted to lock the blade holder and drawing roller in their respective positions” render the claim indefinite because it is not clear how these distinguish or further limit claim 15 from the similar limitations in claim 13 of “using a positioning lever to selectively adjust a gap between a blade holder and a cutting edge of a cutting unit relative to the drawing roller; using a locking element to lock the blade holder and drawing roller in their respective positions; and guiding the full-thickness skin transplant with the subcutaneous fatty tissue located thereon by rotation of the drawing roller against a cutting edge of a cutting unit” as they appear to be repeated limitations. Appropriate correction is required. 
Claim limitation “locking element” in claims 1, 13, and 16 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is insufficient written description of the “locking element” as the 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-9, 11 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weerda et al (DE 3238255), herein referenced to as “Weerda”.
All references to Weerda herein refer to the attached English translation of the Weerda patent. The sections referenced to in Weerda are the sections numbered on the attached translation. 
In regards to claim 1, Weerda discloses: a device (see Figs. 1 – 6) for degreasing a full-thickness skin transplant, comprising a cutting unit 7 (see Figs. 1 – 6, sec. 2, ll 113 – 119) having a cutting edge 8 (see Figs. 1 – 6, sec. 2, ll 113 – 119) which is designed and arranged to separate a layer of subcutaneous fatty tissue 51 (see Fig. 2, sec. 5, ll 193 – 201)  located on the full-thickness skin transplant 49 (see Fig. 2, sec. 5, ll 193 – 201), a drawing roller 34 (see Figs. 1 – 6, sec. 3, ll 150 – 154) which is arranged across a gap 48 (see Figs. 1 – 6, sec. 5, ll 189 – 193) at a distance from the cutting edge 8 (see Figs. 1 – 6, sec. 3, ll 113 – 119) of the cutting unit 7 (see Figs. 1 – 6, sec. 2), and which is designed to deliver the full-thickness skin transplant 49 (see Fig. 2, sec. 5) to the cutting unit 7 (see Figs. 1 – 6, sec. 2) by rotating the drawing roller 32, 33, 34 (see Figs. 1 – 6, sec. 3), a blade holder 12 (see Figs. 1-6, sec. 2, as can be seen in Fig. 6, the cutting unit 7 is held within 12) and a positioning lever 29, 30, 31 (see Figs. 1-6, sec. 2 and sec. 5), wherein the blade holder 12 and the cutting edge 8 are adjustable relative to the drawing roller 32, 33, 34 via the positioning lever 29, 30, 31 (see sec. 5, the gap 48 which represents the distance between the blade holder/cutting edge and the drawing roller is adjustable via the pivot levers 29, 30, 31), and a locking element 4 (as defined by the applicant to be a “lever” see arguments above, see Figs. 1-6, sec. 1 and sec. 2, 4 is latch/lever that holds the parts 1 and 3 to each other)  (where the blade 12 holder is on part 3 and the drawing roller 32, 33, 34 is on part 1, see Fig. 6).
In regards to claim 2, Weerda discloses: The device (see Figs. 1 – 6) according to claim 1, see 102 rejection above. Weerda further discloses: characterized in that the drawing roller 32, 33, 34 (see Figs. 1 – 6, sec. 3) can be rotated via a hand crank 24 (see Figs. 1 – 6, sec. 2, ll 136 – 137).
In regards to claim 3, Weerda discloses: The device (see Figs. 1 – 6) according to claim 1, see 102 rejection above. Weerda further discloses: characterized in that the drawing roller 34 (see Figs. 1 – 6, sec. 3) can be rotatably driven via a drive unit (see sec. 5, ll 187 – 188), wherein a rotational speed of the drawing roller 32, 33, 34 (see Figs. 1 – 6, sec. 3) is variable via a control element 24 (see Figs. 1 – 6, sec. 2, ll 136 – 137) during the operation of the device (see Figs. 1 – 6).
In regards to claim 4, Weerda discloses: The device (see Figs. 1 – 6) according to claim 1, see 102 rejection above. Weerda further discloses: characterized in that a cutting edge 8 (see Figs. 1 – 6, sec. 2) of the cutting unit 7 (see Figs. 1 – 6, sec. 2) is arranged essentially parallel to an axis of rotation (see Figs. 2 – 4 and 6) of the drawing roller 32, 33, 34 (see Figs. 1 – 6, sec. 3).
	In regards to claim 6, Weerda discloses: The device (see Figs. 1 – 6) according to claim 1, see 102 rejection above. Weerda further discloses: characterized in that the drawing roller 32, 33, 34 (see Figs. 1 – 6, sec. 3) has rib-like 44 (see Fig. 4, sec. 3, ll 159 – 162) on an active surface (see Fig. 4), wherein the rib-like protrusions 44 (see Fig. 4, sec. 3) run parallel to an axis of rotation (see Figs. 4 and 5) of the drawing roller 32, 33, 34 (see Figs. 1 – 6, sec. 3).
	In regards to claim 7, Weerda discloses: The device (see Figs. 1 – 6) according to claim 1, see 102 rejection above. Weerda further discloses: characterized in that a flexible pressure roller 52 (see Fig. 6, sec. 5, ll 206 – 214, as the pressure roller is freely rotatable it is flexible and it does not place too much pressure on the tissue) is arranged on a side of the cutting edge 8 (see Figs. 1 – 6, sec. 2) opposite the drawing roller 32, 33, 34 (see Figs. 1 – 6, sec. 3) that is designed to press the full- skin transplant 49 (see Fig. 2, sec. 5) with the subcutaneous fatty tissue 51 (see Fig. 2, sec. 5)  located thereon against the drawing roller 32, 33, 34 (see Figs. 1 – 6, sec. 3).
	In regards to claim 8, Weerda discloses: The device (see Figs. 1 – 6) according to claim 1, see 102 rejection above. Weerda further discloses: characterized in that a gap 48 (see Figs. 1 – 6, sec. 5) width between the cutting edge 8 (see Figs. 1 – 6, sec. 2) and the drawing roller 32, 33, 34 (see Figs. 1 – 6, sec. 3) is adjustable (see sec. 5, ll 189 – 191).
In regards to claim 9, the combination of Weerda and Lucke teaches: The device (see Figs. 1 – 6) according to claim 1, see 103 rejection above. Weerda further discloses: characterized in that the drawing roller 34 (see Figs. 1 – 6, sec. 3) has a rounded active surface (see Figs. 1 – 6) at least in some regions, preferably has and a rounded design over the entire active surface (see Figs. 1 – 6).
	In regards to claim 13, Weerda discloses: A method for degreasing a full-thickness skin transplant, wherein the method comprises the steps: bringing the full-thickness skin transplant 49 (see Fig. 2, sec. 5) with the subcutaneous fatty tissue 51 (see Fig. 2, sec. 5) located thereon onto a drawing roller 34 (see Figs. 1 – 6, sec. 3) in such a manner that the full-thickness skin 49 (see Fig. 2, sec. 5) transplant faces the drawing roller 32, 33, 34 (see Figs. 1 – 6, sec. 3) and the subcutaneous fatty tissue 51 (see Fig. 2, sec. 5) faces away from the drawing roller 32, 33, 34 (see Figs. 1 – 6, sec. 3); using a positioning lever 29, 30, 31 (see Figs. 1-6, sec. 2 and sec. 5) to selectively adjust a gap 48 (see Figs. 1 – 6, sec. 5) between a blade holder 12 (see Figs. 1-6, sec. 2, as can be seen in Fig. 6, the cutting unit 7 is held within 12) and a 8 (see Figs. 1 – 6, sec. 3, ll 113 – 119) of the cutting unit 7 (see Figs. 1 – 6, sec. 2) relative to the drawing roller 32, 33, 34 (see sec. 5, the gap 48 which represents the distance between the blade holder/cutting edge and the drawing roller is adjustable via the pivot levers 29, 30, 31); using a locking element 4 (as defined by the applicant to be a “lever” see arguments above, see Figs. 1-6, sec. 1 and sec. 2, 4 is latch/lever that holds the parts 1 and 3 to each other) to lock the blade holder 12 and drawing roller 32, 33, 34  in their respective positions (where the blade 12 holder is on part 3 and the drawing roller 32, 33, 34 is on part 1, see Fig. 6); and guiding the full-thickness skin transplant 49 (see Fig. 2, sec. 5) with the subcutaneous fatty tissue 51 (see Fig. 2, sec. 5) located thereon by rotation of the drawing roller 34 (see Figs. 1 – 6, sec. 3) against a cutting edge 8 (see Figs. 1 – 6, sec. 2) of a cutting unit 7 (see Figs. 1 – 6, sec. 2), wherein a gap 48 (see Figs. 1 – 6, sec. 5) between the drawing roller 34 (see Figs. 1 – 6, sec. 3) and the cutting unit 7 (see Figs. 1 – 6, sec. 2) is designed in such a manner that the full-thickness skin transplant 49 (see Fig. 2, sec. 5) is guided by rotation of the drawing roller 34 (see Figs. 1 – 6, sec. 3) between the drawing roller 34 (see Figs. 1 – 6, sec. 3)  and the cutting unit 7 (see Figs. 1 – 6, sec. 2) into the gap 48 (see Figs. 1 – 6, sec. 5), while the cutting unit 7 (see Figs. 1 – 6, sec. 2) separates the subcutaneous fatty tissue 51 (see Fig. 2, sec. 5) from the full-thickness skin transplant 49 (see Fig. 2, sec. 5).
In regards to claim 14, Weerda discloses: The method according to claim 13, see 102 rejection above. Weerda further discloses: characterized in that the rotation of the drawing roller 34 (see Figs. 1 – 6, sec. 3) is accomplished manually via a hand crank 24 (see Figs. 1 – 6, sec. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Weerda.
In regards to claim 5, Weerda discloses: The device (see Figs. 1 – 6) according to claim 1, see 102 rejection above. Weerda further discloses: characterized in that the gap 48 (see Figs. 1 – 6, sec. 5) between the cutting edge 8 (see Figs. 1 – 6, sec. 2) of the cutting unit 7 (see Figs. 1 – 6, sec. 2) and the drawing roller 34 (see Figs. 1 – 6, sec. 3) has a gap 48 width. The Weerda does not explicitly disclose: a gap width of 0.8-1.2 mm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Weerda to have a gap width of 0.8-1.2 mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Weerda would not operate differently with claimed feature. Further, applicant places no criticality on the range claimed, (see [0030] – [0031] of present application), as it states that the gap is preferably between 0.8 and 1.2 mm and that it can be adjusted incrementally. 
Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Weerda in view of Douglas (US 2590299 A), herein referenced to as Douglas.
In regards to claims 10 and 16, Weerda teaches: The device according to claim 1, see 102 rejection above. Weerda does not teach: the device characterized in that the drawing roller has at least one suction opening on an active surface, a plurality of suction openings distributed over the active surface that can be connected with a vacuum source.
(see Figs. 1 – 3), with a drawing roller 10 (see Figs.  1 – 3) and a cutting edge 93 (see Figs. 1 – 3) and a cutting unit 92 (see Figs 1 – 3). Douglas further teaches: characterized in that the drawing roller 10 (see Figs. 1 – 3) has at least one suction opening 15 (see Figs. 1 – 3, col. 7, ll 55 – 60) on its active surface, a plurality of suction openings 15 (see Figs. 1 – 3, col. 7, ll 55 – 60) distributed over the active surface that can be connected with a vacuum source 25 (see Figs. 1 – 4, col. 3, ll 20 – 30).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weerda to incorporate the teachings of Douglas and have a drawing roller with a plurality of suction openings connected to a vacuum source. Motivation for such can be found in Douglas, as a vacuum can increase adherence of skin tissue to drawing roller allowing for more uniform cuts, (see Douglas, col. 1, ll 16 – 20 and 34 – 39). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAIHAN R KHANDKER whose telephone number is (571)272-6174. The examiner can normally be reached Monday - Friday 7:00 PM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

RAIHAN R. KHANDKER
Examiner
Art Unit 3771



/RAIHAN R KHANDKER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771